Citation Nr: 1823154	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected ischemic heart disease (IHD) from August 31, 2010, to January 25, 2017.

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected residuals of prostate cancer prior to January 25, 2017, and in excess of 60 percent since January 25, 2017.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran had honorable active service in the United States Army from January 1966 to November 1967.  Among other commendations, the Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which                            granted service connection for IHD and assigned a 10 percent evaluation effective August 31, 2010, and granted service connection for prostate cancer and assigned a noncompensable evaluation effective August 8, 2011, respective.  The Veteran appealed the underlying decisions in a Notice of Disagreement received October 2012. 

In a May 2012 decision, the RO increased the initial evaluation for the service-connected prostate cancer disability from noncompensable to 20 percent disabling, effective August 8, 2011.

In a July 2017 decision, the RO increased the evaluation for the service-connected IHD from 10 to 100 percent disabling, effective January 25, 2017; and the initial evaluation for the service-connected prostate cancer disability from 20 to 60 percent disabling, effective January 25, 2017. 

As the ratings for the Veteran's IHD and prostate cancer disabilities are less than the maximum available rating during portions of the period of the claim, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).       

In an October 2012 letter, the Veteran requested a videoconference hearing before the Board in the local RO.  In a December 2015 letter, the Veteran indicated that he no longer wanted a hearing before the Board.  Therefore, the request for a videoconference hearing before the Board was withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

These matters were most recently before the Board in November 2016 when they were remanded for additional development.  As discussed below, the record reflects substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)).  These matters are now again before the Board.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From August 31, 2010, to January 25, 2017, the Veteran did not have arteriosclerotic heart disease (IHD) resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

2.  Prior to January 25, 2017, the Veteran's residuals of prostate cancer were not manifested by urinary leakage requiring the wearing of absorbent materials which must be changed two to four times per day; daytime voiding interval of less than one hour or awakening to void five or more times per night; or urinary retention requiring intermittent or continuous catheterization.  

3.  Since January 25, 2017, the Veteran's residuals of prostate cancer were not manifested by any renal dysfunction, to include persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation or exertion.


CONCLUSIONS OF LAW

1.  From August 31, 2010, to January 25, 2017, the criteria for an initial evaluation in excess of 10 percent for IHD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2017).

2.  Prior to January 25, 2017, the criteria for an initial evaluation in excess of 20 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.115(a), (b), Diagnostic Code 7528 (2017).

3.  Since January 25, 2017, the criteria for an initial evaluation in excess of 60 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.115(a), (b), Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence.   Therefore, the Board finds that the duty to assist has been met. 

Lastly, the record reflects substantial compliance with the Board's November 2016 Remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall, 11 Vet. App. at 271 (conferring upon an appellant the right to substantial compliance with the Board's order)).  The November 2016 Remand required VA to obtain outstanding medical records and obtain additional examinations.  These directives were adequately followed; thus, the Board finds substantial compliance has been shown.

Accordingly, the Board will address the merits of the claim.

II.  General Legal Criteria

Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.
In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.    Factual Background and Analysis

IHD

Historically, in a December 2011 rating decision, the AOJ granted service connection for the Veteran's IHD, noting the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam during the Vietnam Era.  A 10 percent evaluation was assigned under 38 C.F.R. § 4.104, Diagnostic Code 7005, effective August 31, 2010.

In a July 2017 rating decision, the AOJ increased the initial evaluation for IHD from 10 to 100 percent, effective January 25, 2017.  The Veteran contends that his IHD disability is more severe than his current 10 percent evaluation from August 31, 2010, to January 25, 2017.   

As noted above, the IHD is evaluated under Diagnostic Code 7005.  Under Diagnostic Code 7005, a 10 percent evaluation is warranted where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where continuous medication is required. 38 C.F.R. § 4.104, Diagnostic Code 7005.  A 30 percent evaluation is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  Id.    A 60 percent evaluation is warranted where there has been more than one episode of acute congestive heart failure in the past year; or, a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  Id.  A 100 percent evaluation is warranted for chronic congestive heart failure; or, a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

VA revised the regulation that pertains to the evaluation of specified cardiovascular disorders, those rated under Codes 7000 through 7007, 7011, and 7015 through 7020, effective from October 6, 2006.  See 38 C.F.R. 4.100.  The revised regulation did not alter the rating criteria under Diagnostic Code 7005 as outlined above; however, it contains the following new provisions:  The regulations governing the evaluation of cardiovascular disorders provide that even if the requirement for a 10 percent rating (based on the need for continuous medication) or 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, metabolic equivalents (METs) testing is required in all cases except:  (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or (4) when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.100 (b).

VA and private treatment records do not demonstrate cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  In addition, these records do not demonstrate METs testing.  The records show continuous medication for multiple health issues, to include IHD. 

A November 2011 VA examination revealed a history of continuous medication to treat the IHD.  There was also a history of percutaneous coronary intervention (PCI).  There was no history of myocardial infarction, bypass surgery, heart transplant, implanted cardiac pacemaker, implanted automatic implantable cardioverter defibrillator (AICD), or congestive heart failure.  METs were estimated as 13.5 with an LVEF of 56 percent.  There was no evidence of cardiac hypertrophy or dilatation.  The assessment was coronary artery disease (CAD). 

A September 2012 VA general examination notes a diagnosis of IHD. 

An April 2014 VA examination revealed a history of continuous medication to treat the IHD, as well as PCI.  There was no evidence of myocardial infarction, bypass surgery, heart transplant, implanted cardiac pacemaker, AICD, or congestive heart failure.  A diagnostic exercise test was not performed because the Veteran denied experiencing any symptoms with any level of physical activity.  There was no evidence of cardiac hypertrophy or dilatation.  The examiner concluded that the Veteran's cardiac issues were stable with no evidence of worsening.   

An August 2014 VA addendum echocardiogram revealed normal left ventricular systolic function.  LVEF was 60 to 65 percent.  

In a March 2016 statement, the Veteran's representative indicated that the Veteran experienced flare-ups of cardiac symptoms that resulted in dizziness, angina, and fatigue.  

As discussed above, a 30 percent evaluation is warranted for arteriosclerotic heart disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104.  

From August 31, 2010, to January 25, 2017, the probative evidence, as discussed in detail above shows that the Veteran's IHD requires continuous medication and PCI, with no evidence of myocardial infarction, bypass surgery, heart transplant, implanted cardiac pacemaker, AICD, or congestive heart failure.  In addition, the evidence of record fails to show that the Veteran's IHD was manifested by coronary artery disease resulting in a workload of greater than 5 METs, but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or x-ray.  In November 2011, METs was estimated as 13.5 with an LVEF of 56 percent.  In April 2014, the Veteran denied experiencing any symptoms with any level of physical activity, and the examiner concluded that the Veteran's cardiac issues were stable with no evidence of worsening.  In August 2014, an echocardiogram revealed normal left ventricular systolic function; LVEF was 60 to 65 percent.  For these reasons, the Board finds that the evidence does not support the criteria for an initial evaluation in excess of 10 percent from August 31, 2010, to January 25, 2017, for service-connected IHD under Diagnostic Code 7005.

Consideration has been given to assigning a staged rating for the period of August 31, 2010, to January 25, 2017; however, at no time during the period in question has the disability warranted more than a 10 percent evaluation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible).

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56.  Accordingly, a higher evaluation for IHD from August 31, 2010, to January 25, 2017, is denied.

Prostate Cancer

Historically, in a January 2012 rating decision, the AOJ granted service connection for the Veteran's prostate cancer, noting the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam during the Vietnam Era, and a July 2006 private treatment record that demonstrates that he underwent a prostatectomy.  A noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.115(b), Diagnostic Code 7528, effective August 8, 2011, the date of claim. 

In a May 2012 rating decision, the AOJ increased the initial evaluation for prostate cancer from noncompensable to 20 percent, effective August 8, 2011.  

In a July 2017 rating decision, the AOJ increased the initial evaluation for prostate cancer from 20 to 60 percent, effective January 25, 2017.

The Veteran contends that his prostate cancer disability is more severe than his current 20 and 60 percent evaluations.  

As above, the Veteran's residuals of prostate cancer disability are evaluated under Diagnostic Code 7528.  Malignant neoplasms of the genitourinary system are evaluated as 100 percent disabling.  38 C.F.R. § 4.115(b), Diagnostic Code 7528.  Following the cessation of surgical, X-ray, antineoplastic, chemotherapy, or other therapeutic procedure, the evaluation of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, as here, the disability will be rated on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id, Note.

Voiding dysfunction is evaluated as either urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115 (a).  With continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent evaluation is warranted for a disability requiring the wearing of absorbent materials which must be changed less than two times per day.  Id.  A 40 percent evaluation is warranted for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  Id.  A 60 percent evaluation is warranted for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.  

For urinary frequency, a 20 percent evaluation is warranted for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  Id.  A 40 percent evaluation is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Id. 

For obstructed voiding, a 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization.  Id.   

For urinary tract infection, poor renal function is evaluated as renal dysfunction.  Id.  A 30 percent evaluation is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Id.  

For renal dysfunction, a 30 percent evaluation is appropriate for constant albumin or recurring with hyaline and granular casts or red blood cells or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.  A 60 percent evaluation is warranted for constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  Id.  An 80 percent evaluation is warranted for persistent edema and albuminuria with BUN 40 to 80mg%, creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A 100 percent evaluation is warranted for regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, BUN more than 80mg%, creatinine more than 8mg%, or markedly decease function of kidney or other organ systems, especially cardiovascular.  Id.

As the evidence does not establish any renal dysfunction as a residual of the Veteran's prostate cancer, his residuals have been characterized by voiding dysfunction.  In this regard, consideration of an evaluation based on renal dysfunction and urinary tract infection, which is evaluated pursuant to renal dysfunction, is not warranted. 

An October 2010 private urology treatment record notes the Veteran's history of a prostatectomy four years ago.  His PSA level has been zero since the surgery.  The Veteran denied any irritative or obstructive symptoms.  Urinalysis was negative.
A February 2012 private urology treatment record notes the Veteran's history of a prostatectomy five years ago.  The Veteran denied any difficulty voiding, as well as urinary frequency or urgency.  He reported some nocturia depending on what he drank before he went to sleep.  His PSA test revealed 0.00.  There was no evidence of significant weight gain or loss.  The examiner noted that the Veteran had good control of his urine other than during physical activity.

An April 2012 VA examination revealed a history of a prostatectomy in September 2006 that did not require radiation, chemotherapy, or hormone therapy.  The Veteran reported that he was still followed by his private urologist for annual check-ups, which have been normal.  He further reported that since the surgery, he experienced urinary incontinence.  

Examination revealed voiding dysfunction due to the prostatectomy for prostate cancer.  Voiding dysfunction caused urine leakage that required absorbent material which must be changed less than two times per day.  Voiding dysfunction did not require the use of an appliance.  Voiding dysfunction caused urinary frequency, namely, daytime voiding interval between two and three hours and nighttime awakening to void three or four times.  Voiding dysfunction did not cause signs or symptoms of obstructed voiding.  There was no evidence of urinary tract or kidney infection.  There was a surgical scar, but it was not painful and/or unstable, and the total area was not greater than 39 square centimeters.

A February 2013 private urology treatment record notes the Veteran's history of a prostatectomy six years ago.  The Veteran denied any issues voiding and reported adequate control of his urine.  He stated that he experienced rare episodes of stress incontinence.

An April 2014 VA examination revealed a history of a diagnosis of prostate cancer in 2006, followed by a prostatectomy.  The Veteran reported that he followed-up with his urologist once a year, and has continued to get blood work, but has never been told that he needed additional therapy due to residuals of his prostate cancer.  He reported that his PSA has stayed low.  The examiner noted that his last check-up at VA in October 2013 demonstrates it to be less than 0.06.   The Veteran reported that he continued to experience urine leakage since the surgery with coughing and sneezing or any increase in intraabdominal pressure.  He indicated that he felt the urge to urinate, but sometimes did not make it to the bathroom.  The examiner found the disease to be in remission.  

Examination revealed voiding dysfunction due to the prostatectomy for prostate cancer.  Voiding dysfunction caused urine leakage that required absorbent material which must be changed less than two times per day.  Voiding dysfunction did not require the use of an appliance.  Voiding dysfunction caused increased urinary frequency, to include daytime voiding interval between one and two hours, and nighttime awakening to void three or four times.  Voiding dysfunction did not cause signs or symptoms of obstructed voiding.  There was no evidence of urinary tract or kidney infection.  There was a surgical scar, but it was not painful and/or unstable, and the total area was not greater than 39 square centimeters.

A May 2016 private urology treatment record notes the Veteran has a history of adenocarcinoma of the prostate with a prostatectomy performed in 2006.  The examiner noted a stable PSA of 0.00 since February 2012.  

A July 2016 private treatment record notes a PSA of 0.06.  The test was the result of an unrelated diagnosis of myelodysplastic syndrome. 

A January 2017 VA examination revealed a history of a diagnosis of prostate cancer in 2006, followed by a prostatectomy.  The Veteran reported that he followed-up with his urologist once a year, and has continued to get blood work, but has never been told that he needed additional therapy due to residuals of his prostate cancer.  

Examination revealed voiding dysfunction due to the prostatectomy for prostate cancer.  Voiding dysfunction caused urine leakage that required absorbent material which must be changed more than four times per day.  Voiding dysfunction did not require the use of an appliance.  Voiding dysfunction caused increased urinary frequency, namely, daytime voiding interval between one and two hours, and nighttime awakening to void five or more times.  Voiding dysfunction did not cause signs or symptoms of obstructed voiding.  There was no evidence of urinary tract or kidney infection.  There was a surgical scar, but it was not painful and/or unstable, and the total area was not greater than 39 square centimeters.  A July 2016 PSA test 
demonstrates it to be more than 0.06.

Prior to January 25, 2017

Prior to January 25, 2017, the probative evidence, as discussed in detail above shows that the Veteran's residuals of prostate cancer are consistent with the current 20 percent evaluation.  Specifically, a February 2012 private urology treatment record notes that the Veteran denied any difficulty voiding, as well as urinary frequency or urgency subsequent to his prostatectomy.  The April 2012 VA examination shows voiding dysfunction that caused urine leakage, which required absorbent material that must be changed less than two times per day.  The examination also shows voiding dysfunction that caused urinary frequency, to include daytime voiding interval between two and three hours, and nighttime awakening to void three or four times.  Similarly, the April 2014 VA examination demonstrates voiding dysfunction that caused urine leakage which required absorbent material which must be changed less than two times per day.  The examination also demonstrates voiding dysfunction that caused increased urinary frequency, to include daytime voiding interval between one and two hours, and nighttime awakening to void three or four times.  A May 2016 private urology treatment record notes the examiner's report of a stable PSA since February 2012.  The evidence of record fails to show that the Veteran's residuals of prostate cancer was manifested by voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day, or urinary frequency productive of daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Moreover, there is no evidence of obstructed voiding, urinary tract infection, or renal dysfunction.  For these reasons, the Board finds that the evidence does not support the criteria for an initial evaluation in excess of 20 percent prior to January 25, 2017, for service-connected residuals of prostate cancer under Diagnostic Code 7528.

Since January 25, 2017

Since January 25, 2017, the probative evidence, as discussed in detail above shows that the Veteran's residuals of prostate cancer are consistent with the currently assigned 60 percent evaluation.  Specifically, the January 2017 VA examination shows voiding dysfunction that caused urine leakage, which required absorbent material that must be changed more than four times per day; however, it did not require the use of an appliance.  The examination also demonstrates voiding dysfunction that caused increased urinary frequency, namely, daytime voiding interval between one and two hours, and nighttime awakening to void five or more times.  The evidence of record fails to show that the Veteran's residuals of prostate cancer were manifested by and renal dysfunction.  Further, while a July 2016 private treatment record notes a PSA of 0.06, the test was performed and the result of an unrelated non-service connected diagnosis of myelodysplastic syndrome.  For these reasons, the Board finds that the evidence does not support the criteria for an initial evaluation in excess of 60 percent since January 25, 2017, for service-connected residuals of prostate cancer under Diagnostic Code 7528.

Regarding the entire rating period on appeal, the Board notes that the Veteran has been shown to have a scar resulting from his prostatectomy.  The scar is not shown to be symptomatic in any way.  Consequently, the evidence does not support assigning a separate evaluation.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

Consideration has been given to assigning a staged rating for the period prior to January 25, 2017, and since January 25, 2017; however, at no time during the period in question has the disability warranted more than a 20 percent evaluation prior to January 25, 2017, or a 60 percent evaluation thereafter.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56.  Accordingly, a higher evaluation for residuals of prostate cancer prior to January 25, 2017, and since such date, is denied.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for IHD for the period of August 31, 2010, to January 25, 2017, is denied. 

Entitlement to an initial evaluation in excess of 20 percent for residuals of prostate cancer, prior to January 25, 2017, is denied. 

Entitlement to an initial evaluation in excess of 60 percent for residuals of prostate cancer, since to January 25, 2017, is denied. 


REMAND

As an initial matter, the Board is cognizant that the AOJ has noted that the Veteran's claim for entitlement to a TDIU was moot, as a combined total schedular evaluation was granted in the January 2017 rating decision.  However, the Board does not agree, as the Veteran's appeal period for his current increased rating claim for his service-connected IHD has been pending since August 31, 2010, well before he was awarded a continuous, combined 100 percent schedular rating effective from January 25, 2017.  Essentially, the Board finds that the issue of entitlement to a TDIU is on appeal as part and parcel of the Veteran's pending claims for higher ratings for his service-connected IHD and residuals of prostate cancer.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Currently, the Veteran's total combined evaluation for his service-connected disabilities is 10 percent from August 31, 2010; 30 percent from August 8, 2011; and 100 percent from January 25, 2017.  38 C.F.R. §§ 4.16, 4.25 (2017).  The Veteran stopped working full time during the course of the appeal as a painter due to his service-connected IHD and residuals of prostate cancer.  However, the Veteran's representative has asserted that the Veteran's service-connected IHD alone rendered him unemployable.

As noted above, during the pendency of the appeal, the Veteran was awarded a combined 100 percent rating for his service-connected disabilities, effective January 25, 2017.  However, that award does not moot the Veteran's TDIU claim.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  Thus, the Veteran's claim for entitlement to TDIU remains pending for the time period from August 31, 2010, to the present.

Based on the cumulative evidence of record, to include the divergent findings in VA examination reports dated from 2011 to 2017, the Board finds that a retrospective medical opinion addressing the effects of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience for the time period from August 31, 2010, to the present is necessary to effectively adjudicate the claim for entitlement to a TDIU on appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). The examiner should assess the impact of each of the Veteran's service-connected disabilities on his ability to perform tasks during the separate periods from August 31, 2010, to August 8, 2011, from August 8, 2011, to January 25, 2017, and from January 25, 2017, to the present.

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, obtain a supplemental medical opinion, from an appropriate VA examiner, to determine the effects of the service-connected disabilities on the Veteran's ability to obtain and maintain employment consistent with his education and occupational experience for the time periods from August 31, 2010, to August 8, 2011, from August 8, 2011, to January 25, 2017, and from January 25, 2017, to the present.  

The examiner must compile a full work and educational history.  Following a thorough review of all pertinent medical records and the lay statements of record, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience due to his service-connected disabilities during the time periods from August 31, 2010, to August 8, 2011, from August 8, 2011, to January 25, 2017, and from January 25, 2017, to the present.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

To the extent possible, the VA examiner must address the degree of functional and industrial impairment due to each of the Veteran's service-connected disabilities during the time periods from August 31, 2010, to August 8, 2011, from August 8, 2011, to January 25, 2017, and from January 25, 2017, to the present.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  38 C.F.R. § 4.10 (2017).  This description may include an opinion on such questions as whether the Veteran's service-connected disabilities precluded standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.

The examiner should discuss and reconcile the proffered medical opinion with VA examiners' opinions dated in November 2011 and September 2012.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


